United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
DEPARTMENT OF DEFENSE, BANGOR
COMMISSARY, Silverdale, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-285
Issued: July 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated September 17, 2008 denying his request for
reconsideration without a merit review. Because more than one year has elapsed from the last
merit decision dated September 7, 2007 to the filing of this appeal, the Board lacks jurisdiction
over the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without further review under section 8128(a).
FACTUAL HISTORY
On October 16, 2002 appellant, then a 53-year-old meat cutter, filed an occupational
injury claim alleging that he developed disc deterioration and arthritis in his lower back and loss
of left leg strength due to lifting heavy boxes. He first realized that his condition was caused or
aggravated by his employment on April 26, 2001. Appellant stopped work on April 26, 2001

and returned to work on August 29, 2001.1 He submitted an undated statement noting that on
April 26, 2001 he heard a popping sound in his lower back and felt severe pain after lifting a box
at work. Appellant subsequently went to a local emergency room. He described the nature of
his work and the treatment sought for his condition.
In a statement dated June 17, 2003, appellant indicated that he retired from the employing
establishment on April 5, 2003 because he could not fully perform at work without pain. He
requested authorization for decompression surgery and approval of independent diagnostic and
medical testing.
In an April 18, 2005 report, Dr. Michael McManus, Board-certified in occupational
medicine, diagnosed chronic mechanical low back pain with spondylosis, degenerative disease,
probable early stenosis, chronic left radicular symptoms and anterior spondylolisthesis. He
opined that these conditions were work related. Dr. McManus submitted additional reports to the
record.
In reports dated May 3 and June 15, 2006, Dr. Arne Andersen, a Board-certified family
practitioner, noted appellant’s complaint of back and leg pain. He diagnosed lumbosacral
spondylosis and spondylolisthesis. Dr. Andersen also submitted additional reports to the record.
By letter dated June 27, 2006, the Office informed appellant that it had only accepted a
lumbar strain due to the traumatic injury sustained on April 26, 2001. It noted that it had not
accepted any preexisting conditions of spondylosis or spondylolisthesis.
In a May 11, 2007 statement, appellant advised that he had no medical records available
prior to 1983. He noted that he was in the military between August 8, 1968 and April 6, 1971
and developed a sore back when he operated a deck grinder. The pain ceased after appellant
stopped operating the machine.
On June 1, 2007 the Office referred appellant, together with a statement of accepted facts,
to Dr. R. David Bauer, a Board-certified orthopedic surgeon, for a second opinion evaluation on
August 29, 2007. Dr. Bauer opined that there was no evidence that appellant’s job as a meat
cutter materially affected his degenerative disc disease. He found that appellant had sustained a
lumbar sprain and strain at the time of the April 26, 2001 injury and that his current back
condition was not medically connected to the accepted work injury. Dr. Bauer advised that
appellant’s ongoing complaints were unrelated to a temporary aggravation of his underlying
degenerative disease.
By decision dated September 7, 2007, the Office denied appellant’s claim, finding that he
did not establish that his low back condition was related to the established work-related events.

1

The Board notes that appellant filed a separate traumatic injury claim for the lifting incident on April 26, 2001,
accepted for a lumbar strain, which the Office assigned as claim file number xxxxxx574. On April 16, 2007 the
Office assigned the present occupational disease claim as file number xxxxxx620 and designated this claim as the
subsidiary file when it combined both claims.

2

In a June 20, 2008 letter, appellant requested reconsideration and noted that he was
submitting reports from other treating physicians.2 He stated that the prior medical reports were
merely preliminary and that much research on his back had since taken place. Appellant asserted
that the more current reports supported a work-related condition. He noted that he required back
surgery with fusion to prevent the need for a wheelchair in the future.
In a report dated August 7, 2007, Dr. Richard Rapport, a Board-certified neurological
surgeon, reviewed appellant’s medical history of claudicating leg and back pain, with
progressive numbness in the left leg and both feet and benign prostatic hypertrophy and venous
hemangioma on the leg. He further noted that appellant was said to have spondylolisthesis but
Dr. Rapport did not see it. On May 20, 2008 Dr. Rapport diagnosed spinal stenosis and lumbar
spondylosis and significant scoliosis. He recommended instrumented fusion.
In reports dated January 24 and February 14, 2008, Dr. McManus diagnosed permanent
aggravation of lumbosacral spondylosis and degenerative disease with progressive stenosis at
L1-4 levels and Grade 1 spondylolisthesis at L5-S1. He noted that appellant was previously
employed as a meat cutter and was being seen for follow up of mechanical low back pain with
neurological symptoms.
On March 4, 2008 Dr. Andersen noted appellant’s complaint of back and leg pain. He
diagnosed spinal stenosis of the lumbar region, lumbosacral spondylosis, lumbar radiculopathy
and degenerative joint disease of the knee. Dr. Andersen also recommended epidural steroid
injections. In a June 4, 2008 report, Dr. James Wang, a Board-certified neurological surgeon,
noted appellant’s complaint of severe back pain that went down the left leg and shifted to the
right leg. He diagnosed lateral stenosis on the right side and scoliosis. On July 1, 2008
Dr. Laurence Brostoff, a Board-certified internist, diagnosed spinal stenosis, degenerative joint
disease of the lumbosacral spine, coronary artery disease, hypercholesterolemia, benign prostatic
hypertrophy, depression and anxiety.
By decision dated September 17, 2008, the Office denied appellant’s reconsideration
request, finding that the evidence submitted was insufficient to warrant a merit review of the
case.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of

2

The Board notes that some of the evidence submitted on reconsideration was filed under the claim file number
xxxxxx574, which is also before the Board. See supra note 1.
3

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

3

the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4
ANALYSIS
In his letter requesting reconsideration, appellant did not assert that the Office
erroneously applied or interpreted a specific point of law and he did not advance a relevant legal
argument not previously considered by the Office. Instead he asserted that the medical evidence
supported that his condition was work related. Although the evidence submitted on
reconsideration was new, it does not constitute relevant and pertinent evidence sufficient to
reopen the case for a merit review.
The January 24 and February 14, 2008 reports from Dr. McManus diagnosed permanent
aggravation of lumbosacral spondylosis and degenerative disease with progressive stenosis at
L1-4 levels and Grade 1 spondylolisthesis at L5-S1. Dr. McManus noted that appellant was
being seen in follow up for low back pain. His reports are cumulative as they merely reiterate
the diagnosis and his opinion was similar to his April 18, 2005 report that was already of record
and considered by the Office.5
Dr. Andersen submitted a March 4, 2008 report but it is not relevant as it does not
address the issue of causal relationship. Similarly, the reports from Dr. Rapport do not address
the issue of causal relationship. The Board has held that new evidence submitted upon a
reconsideration request that does not address the pertinent issue is not relevant evidence.6 The
reports from Drs. Wang and Brostoff also diagnosed appellant’s condition without identifying
the cause of his condition or discussing whether his employment contributed to his condition.
Therefore, this medical evidence, while new, is not relevant as it does not address causal
relationship.
Consequently, the Board finds that the evidence submitted on reconsideration does not
constitute relevant and pertinent evidence not previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.

4

20 C.F.R. § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

5

Roger W. Robinson, 54 ECAB 846 (2003) (the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case).
6

E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009); Freddie Mosley, 54 ECAB 255 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 17, 2008 is affirmed.
Issued: July 27, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

